Exhibit 10.2

 

 

 

Transition Services Agreement

between

The Procter & Gamble Company

and

Galleria Co.

Effective as of October 1, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  DEFINITIONS      1   

2.

  TERM      4   

3.

  SERVICES      5      3.1   Base Services      5      3.2   Substantive
Business Decisions Prohibited      5   

4.

  SERVICE PROVIDER SUBCONTRACTORS AND THIRD-PARTY CONTRACTS      5      4.1  
Subcontractors      5   

5.

  RELATIONSHIP MANAGEMENT      6      5.1   Relationship Managers      6     
5.2   Regulatory Review      6      5.3   Audit      6      5.4   Books and
Records      7      5.5   Change Management Process      7      5.6   Dispute
Resolution      7   

6.

  FACILITIES      8      6.1   Use of Customer Facilities      8      6.2  
Service Provider Facilities and Systems      9   

7.

  TECHNOLOGY, SOFTWARE AND PROPRIETARY RIGHTS      9      7.1   Customer Owned
Technology      9      7.2   Service Provider Owned Technology      10      7.3
  No Implied Licenses; Residuals      10      7.4   Required Consents      10   

8.

  CUSTOMER DATA AND PHYSICAL SECURITY      11      8.1   Definition      11     
8.2   Ownership      11      8.3   Data Security      11      8.4   Physical
Security for Facilities      11   

9.

  CONFIDENTIALITY      12      9.1   Confidential Information      12      9.2  
Obligations      12   

 

-i-



--------------------------------------------------------------------------------

  9.3   Exceptions to Confidential Treatment      12      9.4   Return or
Destruction      13   

10.

  COMPENSATION      13      10.1   Service Fee      13      10.2   Other
Expenses      13      10.3   Transactional Taxes      13      10.4   Invoicing
and Payment      14      10.5   Withholding Taxes      14   

11.

  REPRESENTATIONS AND WARRANTIES; OTHER AGREEMENTS      14      11.1   Authority
     14      11.2   Compliance with Laws      14      11.3   Standard of
Performance; Standard of Care      15      11.4   Disclaimer      16   

12.

  INDEMNITIES, PROCEDURES AND LIMITATIONS      16      12.1   Indemnification by
Customer      16      12.2   Indemnification by Service Provider      16     
12.3   Calculation of Indemnity Payments      17      12.4   Procedures for
Defense, Settlement and Indemnification of Claims      18      12.5   Additional
Matters      19      12.6   Limitations on Liability      20      12.7   Waiver
of Subrogation      20      12.8   Exclusive Remedy      20   

13.

  TERMINATION      21      13.1   Termination Rights      21      13.2  
Survival      21      13.3   Rights Upon Termination or Expiration      22   

14.

  MISCELLANEOUS      22      14.1   Entire Agreement      22      14.2  
Governing Law      22      14.3   Notices      23      14.4   Amendments and
Waivers      24      14.5   No Third-Party Beneficiaries      24      14.6  
Assignability      24   

 

-ii-



--------------------------------------------------------------------------------

  14.7   Construction      25      14.8   Severability      25      14.9  
Counterparts      25      14.10   Force Majeure      26      14.11   Further
Assurances      26      14.12   Independent Contractors      27      14.13  
Publicity      27      14.14   Limitation      27   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A    Services Schedule B    Pricing EXHIBITS    Exhibit A    Form
Agreement for the Termination of Services

 

-iv-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is entered into effective
October 1, 2016 (the “Effective Date”) by and between Galleria Co., a Delaware
corporation (“Customer”) and The Procter & Gamble Company, an Ohio corporation
(“Service Provider”).

RECITALS

1. Service Provider, Customer, Coty Inc., a Delaware corporation (“Acquiror”),
and Green Acquisition Sub Inc., a Delaware corporation and wholly-owned
subsidiary of Acquiror, have entered into the Transaction Agreement, dated as of
July 8, 2015 (as amended from time to time, the “Transaction Agreement”),
pursuant to which Service Provider separated and divested the Galleria Business
in the manner contemplated thereby.

2. Customer desires to obtain from Service Provider the administrative and
business support services described in this Agreement on the terms and
conditions as set forth in this Agreement.

Accordingly, the Parties agree as follows:

 

1. DEFINITIONS

For purposes of this Agreement, the following terms, when capitalized, will have
the meanings set forth below. In addition, capitalized terms used herein and not
otherwise defined herein will have the meanings given to them in the Transaction
Agreement.

“Agreement” has the meaning set forth in the preamble.

“Base Services” has the meaning set forth in Section 3.1(a).

“Change Management Process” has the meaning set forth in Section 5.4.

“Charges” means the amounts payable by Customer to Service Provider pursuant to
Article 10.

“Confidential Information” has the meaning set forth in Section 9.1.

“Customer” has the meaning set forth in the preamble. References herein to
“Customer” will include the “Recipients” to the extent the context requires.

“Customer Data” has the meaning set forth in Section 8.1.

“Customer Equipment” means all Equipment owned or leased (other than from
Service Provider) by Customer that is used in connection with the Services.

“Customer Facilities” has the meaning set forth in Section 6.1(a).



--------------------------------------------------------------------------------

“Customer Group” has the meaning set forth in Section 5.5.

“Customer Owned Technology” has the meaning set forth in Section 7.1.

“Customer Parties” has the meaning set forth in Section 12.2.

“Customer Software” means all Software owned by, or provided under license
(other than from Service Provider) to, Customer that is used in connection with
the Services (and all modifications, replacements, upgrades, enhancements,
documentation, materials and media relating to the foregoing).

“Customer System” means an interconnected grouping of Customer Equipment and/or
Customer Software that is used in connection with the Services, and all
additions, modifications, substitutions, upgrades or enhancements thereto.

“Customer Technology” means Customer Owned Technology and Customer Third-Party
Technology.

“Customer Third-Party Technology” means all Technology licensed (other than by
Service Provider) to Customer that is provided to Service Provider for use in
connection with the Services.

“Direct Claim” has the meaning set forth in Section 5.5.

“Effective Date” has the meaning set forth in the preamble.

“Equipment” means computer and telecommunications equipment (without regard to
the entity owning or leasing such equipment), including (a) servers, personal
computers, and associated attachments, accessories, peripheral devices and other
equipment and (b) private branch exchanges, multiplexors, modems, CSUs/DSUs,
hubs, bridges, routers, switches and other telecommunications equipment.

“Expense Cap” has the meaning set forth in Section 10.2.

“Facility” has the meaning set forth in Section 11.3(c).

“Force Majeure Event” has the meaning set forth in Section 14.10(a).

“Governmental Authority” means any federal, state, local, provincial, foreign or
international court, tribunal, judicial or arbitral body, government,
department, commission, board, bureau, agency, official or other regulatory,
administrative or governmental authority or any national securities exchange.

“Indemnitee” has the meaning set forth in Section 12.3(a).

“Indemnifying Party” has the meaning set forth in Section 12.3(a).

“Interest Rate” means a fluctuating interest rate equal at all times to the
prime rate of interest announced publicly from time to time by Citibank, N.A.
(or its successor or another major money center commercial bank agreed to by the
Parties), plus 3%, but in no case higher than the maximum rate permitted by Law.

 

2



--------------------------------------------------------------------------------

“New User” has the meaning set forth in Section 11.3(c).

“Operation Group” means the employee operation groups of the Galleria Business,
as applicable to Galleria Business Employees and as such operation groups were
defined by Service Provider and in use immediately prior to the Effective Date.

“Party” means either Customer or Service Provider.

“Pricing Schedule” means Schedule B to this Agreement.

“Recipient” has the meaning set forth in Section 3.1(c).

“Recipient Personnel” means any employees, representatives, contractors,
subcontractors and agents of any Recipient, and any employees, representatives,
contractors, subcontractors and agents of any third-party contractors providing
Services to Customer.

“Relationship Manager” has the meaning set forth in Section 5.1.

“Required Consents” means (a) all consents required at any time to grant Service
Provider the right to use and/or access Customer Third-Party Technology,
Customer Software, Customer Equipment, the Customer System or any software and
equipment of the Recipient in connection with providing the Services, (b) all
consents required at any time to grant Customer and the Recipients, to the
extent necessary to exercise their rights or perform their obligations under
this Agreement, the right to use and/or access Service Provider Technology,
Service Provider Software, Service Provider Equipment and the Service Provider
System, and (c) all other consents, including consents to modification of
third-party licenses or other Contracts, required from third parties at any time
in connection with Service Provider’s provision of the Services.

“Service Provider Equipment” means all Equipment owned or leased by Service
Provider, an Affiliate of Service Provider or a Subcontractor and used in
connection with the Services.

“Service Provider Facilities” has the meaning set forth in Section 6.2(a).

“Service Provider Group” has the meaning set forth in Section 5.5.

“Service Provider Owned Technology” has the meaning set forth in Section 7.2.

“Service Provider Parties” has the meaning set forth in Section 12.1.

“Service Provider Personnel” means those employees, representatives,
contractors, subcontractors and agents of Service Provider, any Subcontractor
and any Affiliate of a Service Provider who perform any Services under this
Agreement.

 

3



--------------------------------------------------------------------------------

“Service Provider Software” means all software programs and programming owned
by, or provided under license (other than from Customer) to, Service Provider
and used to provide the Services (and all modifications, replacements, upgrades,
enhancements, documentation, materials and media relating to the foregoing).

“Service Provider System” means an interconnected grouping of Service Provider
Equipment and/or Service Provider Software used in connection with the Services
(and all additions, modifications, substitutions, upgrades or enhancements
thereto).

“Service Provider Technology” means Service Provider Owned Technology and
Service Provider Third-Party Technology.

“Service Provider Third-Party Technology” means any third-party Technology
(other than Customer Third-Party Technology) used by Service Provider, any
Affiliate of a Service Provider or any Subcontractor in connection with the
Services.

“Services” means the Base Services and any Termination Assistance Services.

“Software” means programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials).

“Subcontractors” means Service Provider’s contractors or other service providers
that perform a portion of the Services.

“Technology” means all formulae, algorithms, processes, procedures, designs,
research, inventions and invention disclosures (whether or not patentable or
reduced to practice), know-how, proprietary information and methodologies, trade
secrets, technology, Software (in both object and source code form), databases,
specifications and all records relating to any of the foregoing, including
documentation, design documents and analyses, studies, programming tools, plans,
models, flow charts, reports and drawings, as well as all Intellectual Property
subsisting in each of the foregoing.

“Term” has the meaning set forth in Article 2.

“Termination Assistance Services” has the meaning set forth in Section 13.3.

“Third-Party Claims” has the meaning set forth in Section 12.4.

“Transactional Taxes” means sales, use, value added and other similar taxes
levied under the relevant legislation in relation to transactions, excluding
specifically the corporate income tax and withholding taxes.

 

2. TERM

Unless earlier terminated in accordance with the terms of this Agreement, the
term of this Agreement will begin on the Effective Date and will end at midnight
on the six-month anniversary of the Effective Date (the “Term”) with respect to
all Services; provided, however, that Customer may extend the Term as to all or
any of the other

 

4



--------------------------------------------------------------------------------

individual Service(s) (to the extent such individual Service(s) can be
segregated from the other Services which are not being extended) for one-month
periods up to an aggregate of six (6) additional months by providing to Service
Provider thirty (30) days advance written notice.

 

3. SERVICES

3.1 Base Services.

(a) Performance. Service Provider will provide or cause to be provided the
Services described in Schedule A (the “Base Services”). Services provided by
Service Provider under this Agreement may be provided by Service Provider
directly or through any of its Affiliates at Service Provider’s discretion.

(b) Commencement of Services. Unless otherwise agreed between Service Provider
and Customer, Service Provider will begin to provide the Base Services on the
Effective Date.

(c) Recipients. Service Provider will provide the Base Services to each member
of the Galleria Group and to such Affiliates of Customer as Customer may create
or designate to conduct the Galleria Business (each, a “Recipient”) for use only
in connection with the Galleria Business.

(d) Subsequent Adjustments. The Parties acknowledge that certain Services
relating to Customer’s accounts payable and banking cannot be provided unless
Customer establishes banking relationships with certain banks used by Service
Provider. Accordingly, the Parties agree that to the extent Service Provider
cannot provide a Service due to the reason set forth above, Customer will
promptly take the actions contemplated by this Section 3.1(d) in order that the
Services may be provided. If such actions result in an increase in cost that is
not covered by Service Provider’s cost allocation that is used to determine its
Charges to Customer, using Service Provider’s normal cost allocation
methodology, then the Parties will make an equitable adjustment to the Charges
and impacted schedules, all of which adjustments will be reviewed and considered
through the Change Management Process. In no event will any adjustment to the
Services provide Service Provider with a greater degree of discretion than it
has with respect to the existing Services.

3.2 Substantive Business Decisions Prohibited. Notwithstanding anything to the
contrary contained in this Agreement or the accompanying schedules, none of the
Service Provider Parties, Subcontractors or Service Provider Personnel will make
any substantive business decisions with respect to Customer in performing the
Services. Each provision of this Agreement and the accompanying Schedules will
be interpreted in a manner consistent with this Section 3.2.

 

4. SERVICE PROVIDER SUBCONTRACTORS AND THIRD-PARTY CONTRACTS

4.1 Subcontractors.

(a) Use of Subcontractors. Service Provider reserves the right to use
Subcontractors to assist Service Provider in the provision of the Services as
Service Provider reasonably

 

5



--------------------------------------------------------------------------------

deems appropriate, except that in the event that Service Provider wishes to use
a Subcontractor to provide any of the Services or a portion thereof, and such
Subcontractor (i) was not providing such Services or portion thereof to the
Galleria Business prior to the Effective Date and (ii) will not also provide
such Services to Service Provider’s or its Affiliates’ businesses, then Service
Provider will provide reasonable prior written notice to Customer (for this
purpose, email will be sufficient) regarding the engagement of such
subcontractor.

(b) Service Provider Responsibility for Subcontractors. Unless otherwise agreed,
Service Provider will be responsible and liable for the Services performed by
the Subcontractors and Service Provider will be Customer’s primary point of
contact regarding the Services and sole contact with respect to payment.

 

5. RELATIONSHIP MANAGEMENT

5.1 Relationship Managers. Each Party will appoint an individual (each, a
“Relationship Manager”) who, from the Effective Date until replaced by the
appointing Party, will serve as that Party’s representative under this Agreement
during the Term. Each Relationship Manager will (a) have overall responsibility
for managing and coordinating the performance of the appointing Party’s
obligations under this Agreement and (b) be authorized to act for and on behalf
of the appointing Party concerning all matters relating to this
Agreement. Neither Party will reassign a Relationship Manager, unless it
provides at least ten days prior written notice to the other Party. If a Party
terminates the employment of or reassigns its Relationship Manager or its
Relationship Manager resigns, dies or becomes disabled, such Party will appoint
a new Relationship Manager within 10 Business Days after such termination,
reassignment, resignation, death or disability.

5.2 Regulatory Review. Each Party will notify the other promptly of any formal
request or Order by a Governmental Authority to examine records regarding
Customer that are maintained by Service Provider or to examine Service
Provider’s performance of the Services. Each Party will cooperate with the other
in connection with any such examination. If such formal request or Order is made
to Customer, then Customer will reimburse Service Provider for the reasonable
costs Service Provider incurs in connection with such examination. If such
formal request or Order is made to Service Provider, then Service Provider will
reimburse Customer for the reasonable costs Customer incurs in connection with
such examination.

5.3 Audit. Service Provider shall keep books and records related to the Services
provided hereunder using the same or similar processes as Service Provider used
to keep the books and records of the Galleria Business prior to the Effective
Date. In no event will the details be less than as required by applicable
Law. Customer or its authorized representative will have the right, upon
reasonable notice during normal business hours and at Customer’s sole expense,
to inspect and audit the books and records of Service Provider related to the
Services solely and only to the extent necessary to verify the invoices
delivered hereunder by Service Provider to Customer.

 

6



--------------------------------------------------------------------------------

5.4 Books and Records. During the Term, Service Provider will be provided with
access, at no cost to Service Provider, to Customer’s books and records to the
extent necessary for Service Provider to fulfill its obligations under this
Agreement.

5.5 Change Management Process.

(a) Except as set forth in this Section 5.4, Service Provider will provide the
Services in the manner set forth in Section 11.3(a); provided, however, that if
any Services were not provided to the Galleria Business prior to the Effective
Date, Service Provider will provide such Services to Customer in substantially
the same manner as it provides such Services to its Affiliates. In the event
that Service Provider makes changes to its systems or services of a nature that
will impact Service Provider’s provision of services to Service Provider’s
Affiliates generally, and such changes would be reasonably expected to
materially impact the Customer’s business as operated by Customer and its
Subsidiaries during the Term or Customer’s use of the Services, Service Provider
will use the same change management process for changes to the Services that
Service Provider uses to manage changes for Service Provider’s own businesses
that use the same or similar services (the “Change Management Process”). Service
Provider will furnish to Customer substantially the same notice (with respect to
the content and the timing of the notice) as Service Provider furnishes to its
own organization with respect to such modifications or changes. In connection
with the Change Management Process, Service Provider will give Customer at least
30 days’ advance notice regarding any such change that would be reasonably
expected to materially impact the Customer’s business as operated by Customer
and its Subsidiaries during the Term or Customer’s use of the Services. At
Customer’s request, the Parties will discuss in good faith any reasonable
accommodations to address Customer’s needs or requests with respect to the
changed Services, unless such Services have been eliminated by Service Provider
on a substantially company-wide basis; provided, however, that the ultimate
decision as to how to manage any change in the Services to maintain comparable
Services and how to implement any change in the Services will be made solely by
Service Provider, and Service Provider will not be obligated to maintain any
legacy system as an accommodation to Customer in the event of any such
company-wide change in Services. No advance notice by Service Provider to
Customer will be required in the event of any emergency that requires a change
in the Services, whether to maintain the Services or to maintain Service
Provider’s provision of interrelated services internally or to third parties,
provided that the Services resume as such Services may be modified by Service
Provider pursuant to this Section 5.4(a) after the emergency ceases to exist.

(b) For the avoidance of doubt, Service Provider reserves the right to make
changes to the Services in the ordinary course of business to conduct Service
Provider’s planned maintenance and upgrade activities on a company-wide basis;
provided that Service Provider will provide advance notice as soon as is
reasonably practicable. Customer acknowledges that its failure to comply with
Service Provider’s then-current work processes, policies, and procedures for use
of the Services may impair performance or utility of the Services.

5.6 Dispute Resolution. Any dispute, controversy or claim by Service Provider or
any of its Affiliates (collectively, the “Service Provider Group”) against
Customer or any of its Affiliates (collectively, the “Customer Group”) or vice
versa in connection with this

 

7



--------------------------------------------------------------------------------

Agreement (a “Direct Claim”) will be resolved by the Parties in accordance with
Section 10.15 of the Transaction Agreement, except that any executive-level
discussions to be held pursuant to Section 10.15 of the Transaction Agreement
with regard to such dispute, controversy or claim will be held by
Charles-Etienne Bost for Customer and Georg Schlangen for Service Provider and
except that such executives will negotiate in good faith to resolve the Dispute
for 20 Business Days after the date of the Dispute Escalation Notice, after
which either Party will have the right to commence litigation in accordance with
Section 14.2; provided, however, that, for the avoidance of doubt, the
limitations on liability set forth in Sections 12.5 and 12.6 will apply to any
dispute, controversy or claim related to this Agreement. Service Provider will
continue to provide Services during the pendency of any dispute, controversy or
claim during the Term. Notwithstanding the foregoing, either Party may seek
injunctive or equitable relief in any court of competent jurisdiction.

 

6. FACILITIES

6.1 Use of Customer Facilities.

(a) General. Customer will provide Service Provider, at no charge, the space,
office furnishings, janitorial service, telephone service, utilities and
office-related equipment, supplies and duplicating services at Customer’s
premises that Service Provider may reasonably need to provide the Services
(collectively, the “Customer Facilities”). In addition, Customer will provide
necessary data storage space for backup data files and will provide additional
data storage space that may be required by any change in retention schedules
required by Customer. Service Provider’s employees will have reasonable access
to the Customer Facilities 24 hours a day, seven days a week as reasonably
necessary to provide the Services. To the extent that any Service Provider
Personnel require or have access to any Customer Systems, Service Provider will,
and will require that all Service Provider Personnel who have access to Customer
Systems, including computer or electronic data storage systems, limit their
access to those portions of such systems for which they are authorized in
connection with their provision of the Services. Service Provider will (i) limit
such access to those Service Provider Personnel who are authorized to provide
the Services and (ii) adhere to Customer’s reasonable standard security rules
and procedures for use of Customer Systems. All user identification numbers and
passwords disclosed to Service Provider to permit any Service Provider Personnel
to access the Customer Systems will be deemed to be, and will be treated as,
Customer’s Confidential Information. Service Provider will cooperate with
Customer in the investigation of any apparent unauthorized access by Service
Provider Personnel to Customer Systems. Customer will, in its sole discretion be
entitled to approve or restrict access to Customer Systems by any Service
Provider Personnel; provided, however, that Customer will consult with Service
Provider prior to restricting any Service Provider Personnel’s access to
Customer Systems regarding the impact of such decision on the provision of
Services and, at Customer’s request, the Parties will discuss in good faith any
reasonable accommodations to address Customer’s needs or reasonable requests. If
and to the extent that Service Provider cannot provide Services because of
Customer’s restrictions on access to Customer Systems by any Service Provider
Personnel, Service Provider will use Commercially Reasonable Efforts to develop
and implement arrangements to place Customer, insofar

 

8



--------------------------------------------------------------------------------

as reasonably practicable, in the same position as if such Service had been
provided as contemplated hereby. For the avoidance of doubt, if it is not
reasonably practicable to implement such arrangements, Service Provider has no
obligation to continue to provide such Services.

(b) Service Provider’s Obligations. To the extent Service Provider is using any
part of a Customer Facility to perform the Services, Service Provider will
comply, and will require that all Service Provider Personnel who use any part of
a Customer Facility to perform the Services comply, with Customer’s reasonable
standard policies and procedures, as made available to Service Provider,
regarding access to and use of the Customer Facilities.

6.2 Service Provider Facilities and Systems.

(a) Service Provider Facilities. Service Provider may perform the Services in
such facilities maintained by Service Provider or its Subcontractors or
Affiliates (collectively, “Service Provider Facilities”) as Service Provider
reasonably deems appropriate.

(b) Access to Service Provider Systems. Customer will, and will require that all
Recipient Personnel who have access to Service Provider Systems in accordance
with the provisions of Sections 11.3(b) and 11.3(c), including computer or
electronic data storage systems, limit their access to those portions of such
systems for which they are authorized in connection with their receipt and use
of the Services. Customer will (i) limit such access to those Recipient
Personnel who are authorized to use the Services in accordance with the
provisions of Sections 11.3(b) and 11.3(c), (ii) maintain and make available to
Service Provider a written list of the names of each individual who will be
granted such access, and (iii) adhere to Service Provider’s security rules and
procedures for use of Service Provider Systems. All user identification numbers
and passwords disclosed to Recipients to permit any Recipient Personnel to
access the Service Provider Systems will be deemed to be, and will be treated
as, Service Provider’s Confidential Information. Customer will cooperate with
Service Provider in the investigation of any apparent unauthorized access by
Recipient Personnel to Service Provider Systems. Service Provider will, in its
sole discretion, be entitled to (A) access and confiscate any Equipment used to
access the Service Provider Systems in contravention of this Section 6.2(b),
provided that if such Equipment is located in Customer’s Facilities, Service
Provider shall coordinate with Customer regarding such access and confiscation
and, regardless of the location of such Equipment, if such Equipment is Customer
Equipment, Service Provider shall return such Equipment to Customer promptly
following Service Provider’s investigation and (B) approve or restrict access to
Service Provider Systems by any Customer contractor.

 

7. TECHNOLOGY, SOFTWARE AND PROPRIETARY RIGHTS

7.1 Customer Owned Technology.

(a) Definition. The term “Customer Owned Technology” means (i) Technology owned
by Customer on the Effective Date (and following the completion of the
transactions contemplated in the Transaction Agreement), (ii) Technology
developed or acquired by Customer or its third-party service providers (other
than Service Provider) after the Effective Date, (iii) derivative works,
modifications and enhancements to any of the foregoing, and (iv) all
Intellectual Property subsisting in any of the foregoing.

(b) Ownership by Customer; License to Service Provider. Customer Owned
Technology will be owned exclusively by Customer. As of the Effective Date,
Customer hereby grants to Service Provider (and solely to the extent necessary
for Service Provider to provide the Services, to the Subcontractors) a
non-exclusive, worldwide, non-transferable (except as provided in Section 14.6),
revocable, fully paid-up, royalty-free right and license, solely during the
Term, to access, use, execute, reproduce, display, perform, modify, enhance,
distribute and create derivative works of the Customer Owned Technology made
available by Customer to Service Provider pursuant to this Agreement for the
express and sole purpose of providing the Services.

 

9



--------------------------------------------------------------------------------

7.2 Service Provider Owned Technology.

(a) Definition. The term “Service Provider Owned Technology” means Technology
owned by Service Provider, an Affiliate of a Service Provider or a Subcontractor
from and after the Effective Date and used in connection with the Services,
including any modifications, enhancements or derivative works of such Technology
or any new Technology developed by Service Provider, other than Technology to
the extent comprising derivative works, modifications or enhancements to any
Customer Owned Technology.

(b) Ownership by Service Provider; License to Customer. Service Provider Owned
Technology will be owned exclusively by Service Provider. In addition to any
other license rights granted hereunder, Service Provider hereby grants to each
Recipient a non-exclusive, worldwide, non-transferable (except as provided in
Section 14.6), revocable, fully paid-up, royalty-free right and license solely
during the Term, solely to the extent required to fully and completely use the
Services, to use Service Provider Technology (but only for such purpose). The
Parties acknowledge that such right and license may be subject to additional
terms and conditions and, except as otherwise provided herein, will terminate
upon the termination of the Services. As between the Parties, all Internet
addresses, network identification, access codes and telephone numbers provided
or issued to Customer or its users by Service Provider or Service Provider
Personnel, and not transferred to Customer pursuant to the Transaction
Agreement, will be and remain the sole property of Service Provider.

7.3 No Implied Licenses; Residuals. Except as expressly specified in this
Agreement, nothing in this Agreement will be deemed to grant to one Party, by
implication, estoppel or otherwise, license rights, ownership rights or any
other Intellectual Property in any Technology owned by the other Party or any
Affiliate of the other Party. Subject to the foregoing sentence, Service
Provider will be free to use its general knowledge, skills and experience and
any ideas, concepts, know-how and techniques that are required or used in the
course of providing the Services.

7.4 Required Consents.

(a) If and to the extent the provision of Services under this Agreement requires
Service Provider to obtain any Required Consent that has not been obtained as of
the Effective

 

10



--------------------------------------------------------------------------------

Date, Service Provider will continue to use its reasonable best efforts to take,
or cause to be taken, all actions, and to do, or to cause to be done, all things
reasonably necessary on its part under applicable Law or contractual obligations
to provide the Services as promptly as practicable; provided, however, that
Service Provider will not be required to make any non-de minimis payments, incur
any non-de minimis Liability or offer or grant any non-de minimis accomodation
(financial or otherwise) to any third party in connection with obtaining any
Required Consent.

(b) Unless and until such Required Consent is obtained, the Parties will use
their Commercially Reasonable Efforts to determine and adopt such alternative
approaches as are necessary and sufficient to provide the Services without such
Required Consent. If, despite using Commercially Reasonable Efforts, the Parties
are unable to adopt an alternative approach, then the affected Services will be
terminated and the Parties will equitably adjust the pricing specified in this
Agreement to reflect the reduced scope of Services; provided, however, that
Service Provider may elect, at its sole discretion, to provide an affected
Service despite the absence of a Required Consent; provided, further, that, in
the event that Service Provider makes such election without the prior approval
of Customer, Service Provider will be solely responsible for any liability
arising as a result of Service Provider providing such Service despite the
absence of a Required Consent.

 

8. CUSTOMER DATA AND PHYSICAL SECURITY

8.1 Definition. The term “Customer Data” means (i) any Information of Customer,
its Affiliates or Recipients, or their respective vendors, customers or other
business partners that is provided to or obtained by Service Provider in the
performance of its obligations under this Agreement, including data and
Information regarding Customer’s businesses, customers, operations, facilities,
products, consumer markets, assets and finances, and (ii) any data or
Information to the extent related to Customer or Customer’s business that is
collected or processed in connection with the Services. For the avoidance of
doubt, Customer Data does not include data about the Service Provider Systems or
Service Provider Technology.

8.2 Ownership. As between Customer and Service Provider, Customer owns and will
continue to own all right, title and interest in and to all Customer
Data. Service Provider will not sell, assign, lease or otherwise dispose of or
commercially exploit Customer Data or use Customer Data for any purpose other
than to provide the Services.

8.3 Data Security. Service Provider will establish and maintain safeguards
against the destruction, loss or alteration of Customer Data in its possession
that are no less rigorous than those in effect for Service Provider’s
operations.

8.4 Physical Security for Facilities. Service Provider will be responsible for
all security procedures at any Service Provider Facilities. Customer will
provide all necessary security personnel and security equipment at the Customer
Facilities.

 

11



--------------------------------------------------------------------------------

9. CONFIDENTIALITY

9.1 Confidential Information. As used herein, “Confidential Information” means
any Information of Service Provider or Customer or any of their respective
Affiliates that is not generally known to the public and at the time of
disclosure is identified, or would reasonably be understood by the receiving
Party, to be proprietary or confidential, whether disclosed in oral, written,
visual, electronic or other form, and which the receiving Party (or its
contractors or agents) observes or learns in connection with this
Agreement. Confidential Information includes (a) business plans, strategies,
forecasts, projects and analyses, (b) financial information and fee structures,
(c) business processes, methods and models, (d) employee and vendor information,
(e) hardware and system designs, architectures, structure and protocols, (f)
product and service specifications, (g) manufacturing, purchasing, logistics,
sales and marketing information, and (h) the terms and conditions of this
Agreement.

9.2 Obligations. The receiving Party will use the same care and discretion to
avoid disclosure, publication or dissemination of any Confidential Information
received from the disclosing Party as the receiving Party uses with its own
similar information that it does not wish to disclose, publish or disseminate
(and in any event will use Commercially Reasonable Efforts in such regard). The
receiving Party will (a) use the disclosing Party’s Confidential Information
only in connection with the performance of its obligations under this Agreement
or the full enjoyment of its rights hereunder, and (b) not disclose the
disclosing Party’s Confidential Information, except to (i) its employees, agents
and contractors, who have a need to know such Confidential Information in
connection with the performance of its obligations under this Agreement or the
full enjoyment of its rights hereunder and who have executed Contracts or, in
the case of employees, are bound by policies obligating them to keep the
Confidential Information confidential or (ii) its legal, financial or other
professional advisors as reasonably necessary. The receiving Party is liable for
any unauthorized disclosure or use of Confidential Information by any of its or
its Affiliates’ personnel, agents, subcontractors or advisors. The receiving
Party will promptly report to the disclosing Party any breaches in security of
the receiving Party that may materially and adversely affect the disclosing
Party and specify the corrective action taken.

9.3 Exceptions to Confidential Treatment.

(a) The obligations set forth in Section 9.2 do not apply to any Confidential
Information that the receiving Party can demonstrate (i) is or becomes generally
available to the public, other than as a result of a disclosure by the receiving
Party or its Affiliates not otherwise permissible hereunder, or (ii) was or
became available to the receiving Party from a source other than the disclosing
Party or its Affiliates, unless, in the case of clause (ii) of this
Section 9.3(a), the source of such Confidential Information was known to the
receiving Party to be bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the disclosing
Party with respect to such Confidential Information. Notwithstanding anything in
this Section 9.3 to the contrary, Confidential Information of Customer primarily
used in the Galleria Business will in no event be included within the exception
in clause (ii) of this Section 9.3(a) and will be subject to Section 9.2 above.

(b) If a receiving Party is requested or required (by oral question,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any Confidential Information
of the other Party, the Party receiving such request or demand will use
Commercially Reasonable Efforts to provide the other Party with written notice
of such request or demand as promptly as practicable under the circumstances so
that such other Party will have an opportunity to seek an appropriate protective
Order. The Party receiving such request or demand agrees to take, and cause its
representatives to take, at the requesting Party’s expense, all other reasonable
steps necessary to seek to obtain confidential treatment by the
recipient. Subject to the foregoing, the Party that received such request or
demand may thereafter disclose or provide any such Confidential Information, as
the case may be, to the extent (and only in such amount) required by such Law
(as so advised by counsel) or by lawful process or such Governmental Authority.

 

12



--------------------------------------------------------------------------------

9.4 Return or Destruction. Upon the termination or expiration of the Services,
each Party will return or certify the destruction of the other Party’s
Confidential Information in such other Party’s possession or control.

 

10. COMPENSATION

10.1 Service Fee. Customer will pay Service Provider a monthly fee for each
Service, which will be calculated on the basis set forth on Schedule B. Upon
early termination of any individual Service(s) pursuant to Section 13.1(b), the
Parties will cooperate in good faith to adjust the monthly charges paid by
Customer hereunder to correspond with the actual Service(s) being provided.

10.2 Other Expenses. Customer will reimburse Service Provider for reasonable
out-of-pocket expenses incurred by Service Provider in connection with its
performance of the Services and not included in the Charges, provided that
reasonable advance written notice of such expenses has been provided by Service
Provider (for this purpose, email will be sufficient) and, provided, further,
that in the event that the aggregate amount of such expenses at any time exceeds
the amount equal to 5% of the monthly Base Service Delivery Costs (“Expense
Cap”), Customer shall not be required to reimburse Service Provider for expenses
in excess of the Expense Cap unless Service Provider has obtained Customer’s
written consent prior to incurring such expense. Notwithstanding anything to the
contrary set forth in this Section 10.2, if Service Provider provides written
notice of such expenses and Customer does not consent to Service Provider
incurring such expenses, Service Provider will have no obligation to provide
such Services. Service Provider will provide Customer with reasonable
documentation regarding any such out-of-pocket expenses. Such out-of-pocket
expenses shall be treated as Pass Through Costs in accordance with Schedule B.

10.3 Transactional Taxes. Service Provider will invoice to Customer and Customer
will pay together with the principal amount, the Transactional Taxes (if any)
invoiced by Service Provider as per the applicable Transactional Taxes
legislation. Service Provider will provide Customer with a valid Transactional
Taxes invoice in the due time provided by that legislation. The Parties will
make reasonable efforts to ensure that all required documents are provided in
order to enable Customer to recover the Transactional Taxes charged, as per the
relevant Transactional Taxes legislation.

 

13



--------------------------------------------------------------------------------

10.4 Invoicing and Payment. Service Provider will invoice Customer monthly in
arrears. Payment of all undisputed amounts is due on the Customer designated
monthly settlement day following the date that is 60 days following the date of
invoice. Payments of undisputed amounts past due, or disputed amounts determined
to be due after the resolution of such dispute, will bear interest calculated on
a per annum basis from the due date to the date of actual payment at the
Interest Rate. Customer will make payments under this Agreement by electronic
funds transfer in accordance with payment instructions provided by Service
Provider from time to time. In the event the Parties’ Affiliates enter into
companion Contracts for the Services, Customer will remain responsible for
paying any undisputed amounts which are not paid when due by Customer’s
Affiliates under such companion Contracts.

10.5 Withholding Taxes. Customer is permitted to withhold amounts from any
amounts payable hereunder as required under applicable Law, and such amounts
withheld will be treated for all purposes hereof as paid to Service Provider
with respect to which the withholding was made. Customer and Service Provider
will cooperate, as reasonably requested by the other Party, to reduce the amount
of withholding Taxes imposed on payments hereunder, including by executing and
filing any forms or certificates reasonably required to claim an available
reduced rate of, or exemption from, withholding Taxes and by promptly providing
any relevant information reasonably requested by the other Party. Customer will
promptly provide Service Provider with the complete original withholding Tax
certificates issued by the relevant Governmental Authority. Customer will
promptly pay to Service Provider the amount of any refund (including any
interest) received by Customer from a Governmental Authority with respect to
Taxes withheld pursuant to this Agreement.

 

11. REPRESENTATIONS AND WARRANTIES; OTHER AGREEMENTS

11.1 Authority. Each Party represents and warrants to the other that (i) the
execution, delivery and performance of this Agreement by such Party have been
authorized and approved and no other corporate action on the part of such Party
is necessary, (ii) no Contract with any other Person exists or will exist which
would interfere with its obligations hereunder, and (iii) this Agreement is a
valid and binding obligation of it and enforceable against it in accordance with
the terms of this Agreement. Each Party’s warranty in clause (ii) of this
Section 11.1 is subject to receipt of all Required Consents.

11.2 Compliance with Laws. Each Party represents and warrants that it is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which such qualification or licensing is necessary for the
conduct of its business, except where the failure to be so qualified or licensed
would not reasonably be expected to have a material adverse effect on its
ability to fulfill its obligations under this Agreement.

 

14



--------------------------------------------------------------------------------

11.3 Standard of Performance; Standard of Care.

(a) Unless otherwise specified in this Agreement or any applicable schedule to
this Agreement, the Services will be performed initially in substantially the
same manner and in substantially the same locations that such Services were
generally performed by Service Provider for the Galleria Business immediately
prior to the Effective Date, and thereafter will continue to be performed in
substantially the same locations and in substantially the same manner as Service
Provider generally performs such services for its own retained businesses,
except to the extent such Services are limited or changed because of the
separation of the Galleria Business and Service Provider’s other businesses as
contemplated by the Transaction Agreement.

(b) In no event will Service Provider be required to (i) make any customization
to the Services (or Service Provider’s associated systems or processes) that are
unique to Customer, beyond the customizations that Service Provider elects to
make to support its own shared services environment, except for customizations
that are expressly agreed upon in writing by Service Provider and Customer, (ii)
except as set forth in Section 11.3(c), provide access to Service Provider’s
Systems to Recipient Personnel, other than those Recipient Personnel who were
employees of Service Provider prior to the Effective Date that had access to
Service Provider’s Systems during such time (or those persons hired after the
Effective Date to replace such Recipient Personnel, regardless of whether they
had prior access to Service Provider systems); provided, that Customer and such
Recipient Personnel will comply with the requirements of Section 6.2, (iii)
provide Services in a location other than locations where Services were provided
prior to the Effective Date, or (iv) provide reports incremental to those
provided prior to the Effective Date.

(c) Notwithstanding anything to the contrary in this Agreement, Service Provider
will provide access to Service Provider’s Systems to Recipient Personnel who
were not employees of Service Provider prior to the Effective Date (each such
Recipient Personnel, a “New User”) subject to the following
restrictions: (i) Service Provider will not be obligated to provide access to
more than 100 New Users in the aggregate for the Galleria Business; (ii) all New
Users receiving access to Service Provider’s Systems must be properly trained
by, and have continuing sponsorship and coaching from, a Recipient Personnel
member who was an employee of Service Provider prior to the Effective Date and
is located at the same Customer Facility or Service Provider Facility, as
applicable (for purposes of this Section 11.3(c) only, each such applicable
Customer Facility or Service Provider Facility, a “Facility”), as the New User;
(iii) at any Facility or in any Operation Group with greater than ten Recipient
Personnel accessing Service Provider’s Systems, no more than 15% of the
Recipient Personnel at such Customer Facility or in such Operation Group
accessing Service Provider’s Systems may be New Users, provided that (A) at any
Facility or in any Operation Group with one Recipient Personnel accessing
Service Provider’s Systems, such Recipient Personnel may not be a New User, (B)
at any Facility or in any Operation Group with two Recipient Personnel accessing
Service Provider’s Systems, no more than one such Recipient Personnel may be a
New User, and (C) at any Facility or in any Operation Group with between three
and ten Recipient Personnel accessing Service Provider’s Systems, a minimum of
50% of such Recipient Personnel plus one Recipient Personnel at such Facility
will not be New Users.

(d) Nothing in this Agreement will require Service Provider or any of its
Affiliates to perform the Services in a manner that would constitute a violation
of applicable Laws.

 

15



--------------------------------------------------------------------------------

11.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 11, EACH PARTY
MAKES NO, AND HEREBY EXPRESSLY DISCLAIMS ANY, REPRESENTATION OR WARRANTY OF ANY
KIND OR NATURE WHATSOEVER, INCLUDING MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND THOSE ARISING OUT OF COURSE OF DEALING OR USAGE OF TRADE.

 

12. INDEMNITIES, PROCEDURES AND LIMITATIONS.

12.1 Indemnification by Customer. Customer agrees to indemnify, hold harmless
and defend Service Provider and its Affiliates and their respective directors,
officers and employees (the “Service Provider Parties”), from and against any
and all Losses suffered or incurred by any Service Provider Parties arising out
of or relating to any of the following:

(a) any breach of this Agreement by Customer, its Affiliates, Subcontractors or
Customer Personnel;

(b) any gross negligence or willful misconduct of Customer, its Affiliates,
Subcontractors or Customer Personnel in connection with the provision of the
Services;

(c) any alleged infringement or misappropriation by Customer, its Affiliates,
Subcontractors and Customer Personnel of any Software, Technology or any other
Intellectual Property developed, used, or made accessible in connection with the
Services, except to the extent caused by infringement or misappropriation by
Service Provider or its Affiliates or any of their respective contractors of
such Software, Technology or other Intellectual Property, or by the violation by
any such Persons of any license terms or usage instructions provided to Service
Provider by Customer; or

(d) any personal injury to employees of Customer or Customer Affiliates (or any
other persons designated by Customer) while at the Service Provider Facilities,
to the extent such Losses do not result from the negligence or willful
misconduct of Service Provider or its Affiliates, contractors or Service
Provider Personnel.

12.2 Indemnification by Service Provider. Service Provider agrees to indemnify,
hold harmless and defend Customer and its Affiliates and their respective
directors, officers and employees (the “Customer Parties”), from and against any
and all Losses suffered or incurred by any Customer Parties arising out of or
relating to any of the following:

(a) any breach of this Agreement by Service Provider, its Affiliates,
Subcontractors or Service Provider Personnel;

 

16



--------------------------------------------------------------------------------

(b) any gross negligence or willful misconduct of Service Provider, its
Affiliates, Subcontractors or Service Provider Personnel in connection with the
provision of the Services;

(c) any alleged infringement or misappropriation by Service Provider, its
Affiliates, Subcontractors and Service Provider Personnel of any Software,
Technology or any other Intellectual Property developed, used, or made
accessible in connection with the Services, except to the extent caused by
infringement or misappropriation by Customer or a Recipient or any of their
respective contractors of such Software, Technology or other Intellectual
Property, or by the violation by any such Persons of any license terms or usage
instructions provided to Customer by Service Provider; or

(d) any personal injury to employees of Service Provider or Service Provider
Affiliates (or any other persons designated by Service Provider) while at the
Customer Facilities, to the extent such Losses do not result from the negligence
or willful misconduct of Customer or its Affiliates, contractors or Customer
Personnel.

12.3 Calculation of Indemnity Payments.

(a) Insurance. The amount of any Loss for which indemnification is provided
under this Article 12 will be net of any amounts actually recovered by the
applicable Service Provider Party or Customer Party (each, an “Indemnitee”)
under third-party, non-captive insurance policies with respect to such Loss
(less the cost to collect the proceeds of such insurance). If any Loss resulting
in indemnification under this Article 12 relates to a claim by an Indemnitee or
its Affiliates that is covered by one or more third-party, non-captive insurance
policies held by the Indemnitee or its Affiliates, the Indemnitee will use and
will cause its Affiliates to use Commercially Reasonable Efforts to pursue
claims against the applicable insurers for coverage of such Loss under such
policies. Any indemnity payment hereunder will initially be made without regard
to this Section 12.3(a), and if the Indemnitee or its Affiliates actually
receive a full or partial recovery under such insurance policies following
payment of indemnification by the Party against which the applicable claims are
asserted under this Article 12 (the “Indemnifying Party”) in respect of such
Loss, then the Indemnitee will refund amounts received from the Indemnifying
Party up to the amount of indemnification actually received from the
Indemnifying Party with respect to such Loss (less the cost to collect the
proceeds of such insurance).

(b) Taxes. The amount that any Indemnifying Party is or may be required to
provide indemnification to or on behalf of any Indemnitee under this Agreement
will be (i) decreased to offset any Tax benefit realized by the Indemnitee (or
an Affiliate thereof) arising from the incurrence or payment of the relevant
indemnified item and (ii) increased to offset any Tax cost incurred by the
Indemnitee (or an Affiliate thereof) arising from the receipt of any
indemnification payments hereunder, unless in the case of clause (ii) such
amount is already included in the applicable calculation of Losses. Any
indemnity payment hereunder will initially be made without regard to this
Section 12.3 and will be reduced or increased, as the case may be, to reflect
any applicable Tax benefit or Tax cost, respectively, within 30 calendar days
after the Indemnitee (or an Affiliate thereof) actually realizes such Tax
benefit or incurs such Tax cost, respectively.

 

17



--------------------------------------------------------------------------------

12.4 Procedures for Defense, Settlement and Indemnification of Claims.

(a) Direct Claims. All claims made hereunder by (i) any Service Provider Party,
on the one hand, against any Customer Party, on the other hand, or (ii) by any
Customer Party, on the one hand, against any Service Provider Party, on the
other hand (collectively, “Direct Claims”), will be subject to the limitations
and dispute resolution procedures set forth in Sections 5.5 and 12.6.

(b) Third-Party Claims. (i) Notice of Claims. If an Indemnitee receives notice
or otherwise learns of the assertion by a Person (including any Governmental
Authority) which is not a member of the Service Provider Group or Customer Group
of any claim or of the commencement by any such Person of any Action with
respect to which an Indemnifying Party may be obligated to provide
indemnification under this Agreement (collectively, a “Third-Party Claim”), such
Indemnitee will give such Indemnifying Party prompt written notice (a “Claims
Notice”) thereof but in any event within 15 calendar days after becoming aware
of such Third-Party Claim. Any such notice will describe the Third-Party Claim
in reasonable detail, stating the nature, basis for indemnification and the
amount thereof, to the extent known, along with copies of any relevant documents
evidencing such Third-Party Claim. Notwithstanding the foregoing, the delay or
failure of any Indemnitee or other Person to give notice as provided in this
Section 12.4(b)(i) will not relieve the Indemnifying Party of its obligations
under this Article 12, except to the extent that such Indemnifying Party is
prejudiced by such delay or failure to give notice.

(ii) Opportunity to Defend. The Indemnifying Party has the right, exercisable by
written notice to the Indemnitee within 90 calendar days after receipt of a
Claims Notice from the Indemnitee of the commencement or assertion of any
Third-Party Claim in respect of which indemnity may be sought under this
Article 12, to assume and conduct the defense of such Third-Party Claim in
accordance with the limits set forth in this Agreement with counsel selected by
the Indemnifying Party and reasonably acceptable to the Indemnitee, unless (A)
the Third-Party Claim relates to or arises in connection with any criminal
proceeding, action, indictment, allegation or investigation, (B) the Third-Party
Claim seeks (and continues to seek) monetary damages and/or equitable or
corrective relief (with or without monetary damages, fines or penalties) and
such equitable relief would reasonably be expected to adversely affect the
operations of (1) Service Provider or its Affiliates, if Customer is the
Indemnifying Party or (2) Customer or its Affiliates (including after the
Closing, any Galleria Entities), if Service Provider is the Indemnifying Party,
or (C) the Indemnifying Party does not expressly agree with the Indemnitee in
writing to be fully responsible for all of the Losses that arise from the
Third-Party Claim, subject to the limitations set forth in this Article 12 (the
conditions set forth in clauses (A) through (C) are, collectively, the
“Litigation Conditions”). For purposes of clause (C) of the preceding sentence,
if a Third-Party Claim consists of multiple claims by a plaintiff or group of
plaintiffs, and it is reasonably practicable for an Indemnifying Party to
control the defense of a subset of such claims, the Indemnifying Party may elect
to agree to be fully responsible for only the Losses that arise from such subset
of claims, and may elect to control the defense of only such subset of claims;
provided, that the other Litigation Conditions set forth in clauses (A), (B) and
(C) of the preceding sentence are satisfied. If the Indemnifying

 

18



--------------------------------------------------------------------------------

Party does not assume the defense of a Third-Party Claim in accordance with this
Section 12.4(b), the Indemnitee may continue to defend the Third-Party Claim. If
the Indemnifying Party has assumed the defense of a Third-Party Claim as
provided in this Section 12.4(b), the Indemnifying Party will not be liable for
any legal expenses subsequently incurred by the Indemnitee in connection with
the defense of the Third-Party Claim; provided, however, that if (x) any of the
Litigation Conditions ceases to be met, (y) the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Third-Party Claim or (z) in
the reasonable judgment of the Indemnitee based on the advice of counsel, there
exists an actual or potential conflict of interest between the Indemnifying
Party and the Indemnitee with respect to such Third Party Claim, the Indemnitee
may assume its own defense, and the Indemnifying Party will be liable for all
reasonable costs or expenses thereafter incurred in connection with such
defense. The Indemnifying Party or the Indemnitee, as the case may be, has the
right to participate in (but, subject to the prior sentence, not control), at
its own expense, the defense of any Third-Party Claim that the other is
defending as provided in this Agreement. The Indemnifying Party, if it has
assumed the defense of any Third-Party Claim as provided in this Agreement, may
not, without the prior written consent of the Indemnitee, consent to a
settlement of, or the entry of any judgment arising from, any such Third-Party
Claim unless such settlement or judgment includes as an unconditional term
thereof the giving by the claimant or the plaintiff to the Indemnitee of a
complete release from all liability in respect of such Third-Party Claim and
unless such settlement or judgment does not impose injunctive or other
non-monetary equitable relief against the Indemnitee or its Affiliates, or their
respective businesses. The Indemnitee has the right to settle any Third-Party
Claim, the defense of which has not been assumed by the Indemnifying Party, with
the prior written consent of the Indemnifying Party, not to be unreasonably
withheld, conditioned or delayed.

(c) Cooperation in Defense and Settlement. With respect to any Third-Party Claim
for which Customer, on the one hand, and Service Provider, on the other hand,
may have liability under this Agreement, the Parties agree to cooperate fully
and maintain a joint defense (in a manner that will preserve the attorney-client
privilege, joint defense or other privilege with respect thereto) so as to
minimize such liabilities and defense costs associated therewith. The Party that
is not responsible for managing the defense of such Third-Party Claims will,
upon reasonable request, be consulted with respect to significant matters
relating thereto and may retain counsel to monitor or assist in the defense of
such claims at its own cost.

12.5 Additional Matters.

(a) Substitution. In the event of an Action that involves solely matters that
are indemnifiable and in which the Indemnifying Party is not a named defendant,
if either the Indemnitee or the Indemnifying Party so requests, the Parties will
endeavor to substitute the Indemnifying Party for the named defendant. If such
substitution or addition cannot be achieved for any reason or is not requested,
the rights and obligations of the Parties regarding indemnification and the
management of the defense of claims as set forth in this Article 12 will not be
affected.

(b) Subrogation. Subject to Section 12.7, (i) in the event of payment by or on
behalf of any Indemnifying Party to or on behalf of any Indemnitee in connection
with any Third-Party

 

19



--------------------------------------------------------------------------------

Claim, such Indemnifying Party will be subrogated to and will stand in the place
of such Indemnitee, in whole or in part based upon whether the Indemnifying
Party has paid all or only part of the Indemnitee’s Liability, as to any events
or circumstances in respect of which such Indemnitee may have any right, defense
or claim relating to such Third-Party Claim against any claimant or plaintiff
asserting such Third-Party Claim or against any other Person and (ii) such
Indemnitee will cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

12.6 Limitations on Liability.

(a) Subject to the specific provisions and limitations of Sections 12.4 and 12.5
and this Section 12.6, it is the intent of the Parties that each Party will be
liable to the other Party for any Losses as to which such other Party is
entitled to indemnification under Sections 12.1 or 12.2, whether such Losses
arise out of Third-Party Claims or Direct Claims.

(b) Except for Losses arising out of or relating to (i) Service Provider’s
obligation to remit amounts to Customer, (ii) Service Provider’s gross
negligence or willful misconduct or breach of Article 9, or (iii) Service
Provider’s indemnity obligations for Third-Party Claims set forth in Section
12.2, the total aggregate liability of Service Provider under this Agreement
will be limited to the aggregate amount of Charges paid to Service Provider by
Customer under this Agreement.

(c) Except for Losses arising out of or relating to (i) Customer’s obligation to
pay the Charges due under this Agreement, (ii) Customer’s gross negligence or
willful misconduct or breach of Article 9, or (iii) Customer’s indemnity
obligations for Third-Party Claims set forth in Section 12.1, the total
aggregate liability of Customer under this Agreement will be limited to the
aggregate amount of Charges paid to Service Provider by Customer under this
Agreement.

(d) Regardless of any other rights under any other agreements or mandatory
provisions of Law, neither Service Provider nor Customer will have the right to
set-off the amount of any Loss it may have under this Agreement, whether
contingent or otherwise, against any amount owed by such Party to the other
Party, whether under this Agreement or otherwise.

12.7 Waiver of Subrogation. Service Provider will use Commercially Reasonable
Efforts to cause its insurers to waive their rights of subrogation against
Customer with respect to any Losses. Likewise, Customer will use Commercially
Reasonable Efforts to cause its insurers to waive their rights of subrogation
against Service Provider with respect to any Losses.

12.8 Exclusive Remedy. From and after the Effective Date, the sole and exclusive
remedy of a Party for Losses relating to this Agreement will be as set forth in
Section 12.1 or Section 12.2, as applicable, and with respect to (a) any and all
Third-Party Claims will be pursuant to the indemnification provisions set forth
in this Article 12 and (b) any and all Direct Claims will be pursuant to Section
5.6. In furtherance of the foregoing, each Party hereby waives, from and after
the Effective Date, any and all rights, claims and causes of action (other than
pursuant to the indemnification

 

20



--------------------------------------------------------------------------------

provisions set forth in this Article 12 and dispute resolution provisions set
forth in Section 5.6, and other than claims of, or causes of action arising
from, knowing and intentional fraud and except for seeking specific performance
or other equitable relief to require a Party to perform its obligations under
this Agreement to the extent permitted hereunder) that such Party or its
Affiliates may have against the other Party or any of its Affiliates, or their
respective directors, officers and employees, arising under or based upon any
applicable Laws and arising out of the transactions contemplated by this
Agreement.

 

13. TERMINATION

13.1 Termination Rights.

(a) Termination for Cause. In addition to, and not in limitation of, any other
termination rights set forth in this Agreement, either Party may, by giving
written notice to the other Party, terminate this Agreement if such other Party
commits a material breach of this Agreement (a “Default”), which Default is not
cured within 30 days after notice of the Default. For purposes hereof,
non-payment by Customer of any undisputed charges by the applicable due date
will be deemed a Default.

(b) Termination for Convenience. Unless prohibited pursuant to Schedule A,
Customer may terminate this Agreement or any individual Service (including any
individual Service within a “Service Bundle” set forth on Schedule A, only to
the extent such individual Service(s) can be segregated from the Service
Provider’s other Services that will continue to be provided) either (a) at any
time by giving Service Provider at least 60 days’ advance written notice
pursuant to Section 14.3 specifically designating the terminated Service(s) and
the termination date or (b) at any time by a written agreement executed by the
Relationship Manager of each Party, in substantially the form of Exhibit A
attached hereto, specifically designating the terminated Service(s) and the
termination date. For the avoidance of doubt, any written agreement between the
Parties executed pursuant to this Section 13.1(b) may be exchanged between the
Parties solely via electronic mail and is not subject to the notice requirements
of Section 14.3. Upon any such termination for convenience, Customer will remain
liable for fees and expenses for all properly performed Services through the
applicable termination date.

(c) For Insolvency. If either Party (i) files for bankruptcy, (ii) becomes or is
declared insolvent, or is the subject of any proceedings (not dismissed within
60 days) related to its liquidation, insolvency or the appointment of a receiver
or similar officer for Service Provider, (iii) makes an assignment for the
benefit of all or substantially all of its creditors, (iv) takes any corporate
action for its winding-up, dissolution or administration, or (v) enters into a
Contract for the extension or readjustment of substantially all of its
obligations, then the other Party may terminate this Agreement for cause as of a
date specified in a written termination notice.

13.2 Survival. Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement will
survive any termination or expiration of this Agreement and continue in full
force and effect including this Section 13.2, Sections 7.1(b), 7.2(b), and 8.2,
and Articles 9, 12 (subject to Section 14.10) and 14.

 

21



--------------------------------------------------------------------------------

13.3 Rights Upon Termination or Expiration. At Customer’s request and expense,
Service Provider will provide Customer with reasonable information and
assistance to facilitate the transition of responsibility for the Services to
Customer or its designee (“Termination Assistance Services”). The provision of
such Termination Assistance Services will be subject to the Parties’ agreement
on a detailed work plan and the availability of the applicable Service Provider
resources. In no event will Service Provider be required to provide any
specialized or customized services as part of the Termination Assistance
Services.

 

14. MISCELLANEOUS

14.1 Entire Agreement. This Agreement, the Transaction Agreement and the
Ancillary Agreements, including any related annexes, schedules and exhibits, as
well as any other agreements and documents referred to herein and therein, will
together constitute the entire agreement between the Parties with respect to the
subject matter hereof and thereof and will supersede all prior negotiations,
agreements and understandings of the Parties of any nature, whether oral or
written, with respect to such subject matter. If there is a conflict between any
provision of this Agreement and a provision of the Transaction Agreement or any
Ancillary Agreement, the provision of the Transaction Agreement will control.

14.2 Governing Law.

(a) The validity, interpretation and enforcement of this Agreement will be
governed by the Laws of the State of Delaware, without regard to the conflict of
Laws provisions thereof that would cause the Laws of another state to apply.

(b) By execution and delivery of this Agreement, subject to Section 5.5, each
Party irrevocably (i) submits and consents to the personal jurisdiction of the
state and federal courts of the State of Delaware for itself and in respect of
its property in the event that any dispute arises out of this Agreement or any
of the transactions contemplated hereby, (ii) agrees that it will not attempt to
deny or defeat such personal jurisdiction by motion or other request for leave
from any such court and (iii) agrees that it will not bring any action relating
to this Agreement or any of the transactions contemplated hereby in any other
court. Subject to compliance with the provisions of Section 5.5, if applicable,
each of the Parties irrevocably and unconditionally waives (and agrees not to
plead or claim) any objection to the laying of venue of any dispute arising out
of this Agreement or any of the transactions contemplated hereby in the state
and federal courts of the State of Delaware, or that any such dispute brought in
any such court has been brought in an inconvenient or improper forum. The
Parties further agree that the mailing by certified or registered mail, return
receipt requested, of any process required by any such court will constitute
valid and lawful service of process against them, without necessity for service
by any other means provided by statute or rule of court.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

 

22



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED
IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.2(C).

14.3 Notices. All notices, requests, permissions, waivers and other
communications hereunder will be in writing and will be deemed to have been duly
given (a) when sent, if sent by facsimile, (b) when delivered, if delivered
personally to the intended recipient and (c) one Business Day following sending
by overnight delivery via an international courier service and, in each case,
addressed to a Party at the following address for such Party:

 

(i)    if to Service Provider:    The Procter & Gamble Company    One Procter &
Gamble Plaza    Cincinnati, OH 45202    Attention:   Corporate Secretary   
Attention:   Jason Muncy      Associate General Counsel – Global Transactions   
Facsimile:   (513) 386-1927    and    Jones Day    250 Vesey Street    New York,
NY 10281-1047    Attention:   Robert A. Profusek      Peter E. Izanec   
Facsimile:   (212) 755-7306 (ii)    If to Customer:    Galleria Co.    c/o Coty
Inc.    350 Fifth Avenue    New York, NY 10018    Attention:   Chief Financial
Officer    Facsimile:   (212) 389-7538

 

23



--------------------------------------------------------------------------------

   with a copy to (which will not constitute notice):    Galleria Co.    c/o
Coty Inc.    350 Fifth Avenue    New York, NY 10018   

Attention:

 

General Counsel

   Facsimile:   (212) 389-7538    and    Skadden Arps Slate Meagher & Flom LLP
   Four Times Square    New York, NY 10036   

Attention:

 

Paul T. Schnell

     Sean C. Doyle    Facsimile:   (212) 735-2000

or to such other address(es) as will be furnished in writing by any such Party
to the other Party in accordance with the provisions of this Section 14.3.

14.4 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived; provided, however, that any such amendment or waiver will become and
remain binding upon a Party only if such amendment or waiver is set forth in a
writing executed by such Party. No course of dealing between or among any
Persons having any interest in this Agreement will be deemed effective to
modify, amend or discharge any part of this Agreement or any rights or
obligations of any Party under or by reason of this Agreement.

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof; nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or of any other right,
power or remedy. Except and solely to the extent set forth in Section 12.8, the
rights and remedies hereunder are cumulative and not exclusive of any rights or
remedies that any Party would otherwise have.

14.5 No Third-Party Beneficiaries. Except for the provisions of Article 12 with
respect to indemnification of Service Provider Parties and Customer Parties,
this Agreement is solely for the benefit of the Parties and does not confer on
third parties (including any employees of any member of the Service Provider
Group or the Customer Group) any remedy, claim, reimbursement, claim of action
or other right in addition to those existing without reference to this
Agreement.

14.6 Assignability. No Party may assign its rights or delegate its duties under
this Agreement without the written consent of the other Party, except that a
Party may assign its rights or delegate its duties under this Agreement to a
member of the Service Provider Group or the Customer Group, as applicable;
provided that (a) such Person

 

24



--------------------------------------------------------------------------------

agrees in writing to be bound by the terms and conditions contained in this
Agreement and (b) such assignment or delegation will not relieve any Party of
its indemnification obligations or other obligations under this Agreement. Any
attempted assignment or delegation in contravention of the foregoing will be
void.

14.7 Construction.

(a) References to Customer Includes Recipients. Customer is fully responsible
and liable for the Recipients’ compliance with this Agreement, and any actions,
omissions, or materials provided by any Recipients other than Customer will be
deemed to be Customer’s actions, omissions or materials provided by Customer.

(b) General. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Agreement. Whenever required by the context,
any pronoun used in this Agreement will include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns, pronouns, and verbs
will include the plural and vice versa. Reference to any agreement, document, or
instrument means such agreement, document, or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. Unless the context otherwise requires, any references to an
“Exhibit,” “Section” or “Article” will be to an Exhibit, Section or Article to
or of this Agreement. The use of the words “include” or “including” in this
Agreement will be deemed to be followed by the words “without limitation”. The
use of the word “covenant” will mean “covenant and agreement”. The use of the
words “or,” “either” or “any” will not be exclusive. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Except as
otherwise expressly provided elsewhere in this Agreement, any provision herein
which contemplates the agreement, approval or consent of, or exercise of any
right of, a Party, such Party may give or withhold such agreement, approval or
consent, or exercise such right, in its sole and absolute discretion, the
Parties hereby expressly disclaiming any implied duty of good faith and fair
dealing or similar concept.

14.8 Severability. The Parties agree that (a) the provisions of this Agreement
will be severable in the event that for any reason whatsoever any of the
provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable Law.

14.9 Counterparts. This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of more than one Party), each of
which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be

 

25



--------------------------------------------------------------------------------

treated in all manner and respects as an original agreement and will be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any Party, the
other Party will re-execute original forms thereof and deliver them to the
requesting Party.

14.10 Force Majeure.

(a) “Force Majeure Event” means any event beyond the reasonable control of the
Party affected that significantly interferes with the performance by such Party
of its obligations under this Agreement, including acts of God, strikes,
lockouts or other labor or industrial disputes or disturbances, civil
disturbances, arrests or restraint from rulers or people, interruptions by
Orders, present and future valid Orders of any regulatory body having proper
jurisdiction, acts of the public enemy, wars, riots, blockades, insurrections,
inability to secure labor or secure materials upon terms deemed practicable by
the Party affected (including inability to secure materials by reason of
allocations, voluntary or involuntary, promulgated by authorized governmental
agencies), epidemics, landslides, lightning, earthquakes, fire, storm, floods,
washouts, explosions, breakage or accident to machinery.

(b) If a Force Majeure Event is claimed by either Party, the Party making such
claim will orally notify the other Party as soon as reasonably possible after
the occurrence of such Force Majeure Event and, in addition, will provide the
other Party with written notice of such Force Majeure Event within five days
after the occurrence of such Force Majeure Event.

(c) Except for Customer’s obligations to make payments hereunder and except for
Service Provider’s obligation to remit payments to Customer, neither Party
hereto will be liable for any nonperformance or delay in performance of the
terms of this Agreement when such failure is due to a Force Majeure Event. If
either Party relies on the occurrence of a Force Majeure Event as a basis for
being excused from performance of its obligations hereunder, such Party relying
on the Force Majeure Event will (i) provide an estimate of the expected duration
of the Force Majeure Event and its probable impact on performance of such
Party’s obligations hereunder and (ii) provide prompt notice to the other Party
of the cessation of the Force Majeure Event.

(d) Upon the occurrence of a Force Majeure Event, the same will, so far as
possible, be remedied using Commercially Reasonable Efforts. It is understood
and agreed that nothing in this Section 14.10 will require the settlement of
strikes, lockouts or industrial disputes or disturbances by acceding to the
demands of any opposing party therein when such course is inadvisable in the
discretion of the Party having the difficulty.

14.11 Further Assurances. In addition to the actions specifically provided for
elsewhere in this Agreement, each of the Parties hereto will cooperate with each
other and use Commercially Reasonable Efforts to take, or to cause to be taken,
all actions, and to do, or to cause to be done, all things reasonably necessary
on its part under applicable Law or contractual obligations to consummate and
make effective the transactions contemplated by this Agreement.

 

26



--------------------------------------------------------------------------------

14.12 Independent Contractors. Service Provider is an independent contractor,
with all of the attendant rights and liabilities of an independent contractor,
and not an employee of Customer or, except for authorizations specifically
described in a schedule with respect to a particular function, an agent of
Customer. Any provision in this Agreement or any action by Customer, that may
appear to give Customer the right to direct or control Service Provider in
performing under this Agreement means that Service Provider will follow the
desires of Customer in results only.

14.13 Publicity. Except as otherwise required by Law, each of Service Provider
and Customer will consult with the other and obtain the prior written consent of
the other before issuing, or permitting any agent or Affiliate of such Party to
issue, any press releases or otherwise making, or permitting any agent or
Affiliate of such Party to make, any public statements with respect to this
Agreement or the transactions contemplated hereby.

14.14 Limitation. Any Action pursuant to this Agreement, including but not
limited to any claim of indemnification, must be commenced within six months
after the expiration or termination of this Agreement; provided, however, that
for any Action commenced prior to the expiration of such six-month period, the
Action will continue until finally resolved.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives, to be effective as of the Effective Date.

 

THE PROCTER & GAMBLE COMPANY     GALLERIA CO. By:  

/s/ Pam Bloodgood

    By:  

/s/ Matthew C. Loftus

Name:   Pam Bloodgood     Name:   Matthew C. Loftus Title:   Authorized
Signatory     Title:   Authorized Signatory